Case 5:19-cv-00607-EEF-MLH Document 78-1 Filed 10/13/20 Page 1 of 3 PageID #: 1680




                                                UNITED STATES DISTRICT COURT
                                                WESTERN DISTRICT OF LOUISIANA
                                                    SHREVEPORT DIVISION

  LIDA GREEN                          )           CIVIL ACTION NO.: 19-CV-00607
                                      )
               Plaintiff              )           JUDGE ELIZABETH E. FOOTE
  vs.                                 )
                                      )           MAG. JUDGE MARK L. HORNSBY
  PATRICIA WHITE, ET AL.              )
                                      )
               Defendants             )
  ______________________________________________________________________________

                                         STATEMENT OF MATERIAL FACTS AT ISSUE


           Plaintiffs’ Material Fact                     Defendants’ Response

                                                         Defendants show there is no dispute regarding Plaintiffs’
                                                         facts numbered 1-6

   7.      Pat White would receive the checks            Defendants do not dispute this fact as stated, but rather
           “made out to various family                   note that Pat White took over for Ethel Smith who had
           members, including Lida Green and             been performing this task going back more than twenty
           Dwight Mosley,” sign the back of              years. (Ex A005), and that Plaintiffs were aware of the
           some of them, and then deposit                practice, acknowledged same, and gladly received
           them into the Corporation bank                distributions that they knew came from such deposits.
           account.                                      (Ex A-F, ¶(3)(f))
   8.      Pat and Abel spent Corporation                The expenses about which Plaintiff now complains were
           money on a trip to a resort near              duly authorized and approved by a majority of the other
           Austin, a trip to Tennessee, a trip to        family members. (Exhibits A-F, ¶3(a))
           the Texas coast, an ATV, and a
           donation to Pat’s church.
   9.      Pat White and Abel Mosley                     The family members have long agreed (going back to at
           sometimes received larger                     least 2011) that Pat and Abel should receive extra
           distributions than the other                  distributions (usually between $500 and $1,000 per
           shareholders of the Corporation.              year) for the time and energy they devote to running the
                                                         family entities. (See affidavits A-F, ¶3(c))




  190145.statement of material facts at issue                                                              Page 1 of 3
Case 5:19-cv-00607-EEF-MLH Document 78-1 Filed 10/13/20 Page 2 of 3 PageID #: 1681




   10.     Abel Mosley does not always follow     The LLC is managed by managers and a management
           the LLC Operating Agreement’s rules    committee, not by its members. Therefore, Abel’s
           for quorum.                            ability to count heads and make a determination
                                                  whether or not to proceed with business is
                                                  understandable and acceptable. Plaintiffs’ complaint
                                                  regarding any alleged failure to make a precise
                                                  determination regarding membership quorum would
                                                  apply only to votes required to be cast by the full
                                                  membership. In such an instance the responsibility for
                                                  confirming the existence of quorum could be handled by
                                                  any of the other members of the management
                                                  committee. (See Exhibit A001) (See, C-F, ¶(c), affidavits
                                                  from family members stating that a majority of the
                                                  family is thankful for the way that Pat and Abel
                                                  discharge their duties)
   11.     Abel Mosley reports most of the        Abel relied on the advice of the certified public
           income of the Corporation on the       accountant that files his taxes. Absent a showing that he
           personal tax return of him and his     acted in bad faith (which is not even alleged), he cannot
           wife.                                  be liable for his actions as a director. (See, Texas
                                                  Business Corporation Act Art., 2.41 (D)(2)) which
                                                  provides:

                                                  D. In the discharge of any duty imposed or power
                                                  conferred upon a director, including as a member of a
                                                  committee, the director, may in good faith and with
                                                  ordinary care, rely on information, opinions, reports, or
                                                  statements, including financial statements and other
                                                  financial data, concerning the corporation or another
                                                  person, that were prepared or presented by:
                                                  (1) one or more officers or employees of the
                                                  corporation;
                                                  (2) legal counsel, public accountants, investment
                                                  bankers, or other persons as to matters the director
                                                  reasonably believes are within the person's professional
                                                  or expert competence;

   12.     Abel Mosley testified that he is       This statement misconstrues Abel Mosley’s testimony.
           “keeping” the amount left over after   Abel keeps his proportionate share of the funds
           distributions and expenses are         reported. Everything else is reported as attributable to
           deducted from the reported             the other shareholders. Ex A & B, ¶(g).
           Corporation income on his taxes.
   13.     Abel Mosley understands he should      Without admitting that there is anything wrong with the
           not be claiming the Corporation’s      way it was being handled, Abel Mosley does not want to
           income on his personal taxes.          have corporate income reported with his own and has
                                                  asked the accountant to handle it differently in the
                                                  future. See ref. to TX Bus. Code above.




  190145.statement of material facts at issue                                                        Page 2 of 3
Case 5:19-cv-00607-EEF-MLH Document 78-1 Filed 10/13/20 Page 3 of 3 PageID #: 1682




   14.     Defendants say that the LLC’s              Defendants deny that this fact is material to any issue.
           “principal place of business” is           This address was listed as the registered office when the
           located at 456 East 72nd St.,              entity was formed. The LLC still receives mail there. .
           Shreveport, LA 71106.                      Ex A & B, ¶(h)
   15.     The 456 East 72nd St. address has          Defendants deny this fact or its alleged materiality to
           nothing to do with the LLC, other          any issue. This address was listed as the registered
           than being listed for its registration.    office when the entity was formed. The LLC still receives
                                                      mail there. . Ex A & B, ¶(h)
   16.     At the March 23, 2019 LLC meeting,         The proxy was invalid. It was not proffered as required
           Abel Mosley did not allow a vote to        by Louisiana law. (See affidavits, Exhibits A & B ¶3(i);
           remove him and Pat White as                LSA-RS 12:1318(E))
           managers of the LLC.
   17.     At the March 23, 2019 LLC meeting          Defendants deny that they were attempting to defraud
           Abel Mosley told a closed session          anyone with their comments about this lawsuit. The
           that the proposed lawsuit has              three word quote is taken out of context. Defendants
           “nothing to do” with the LLC.              acknowledge that they advised everyone that the
                                                      entities would likely have to pay for the defense even
                                                      though the LLC is not named as a party. Defendants
                                                      contend they have done nothing wrong. (See affidavits,
                                                      Exhibits A & B ¶3(j))
   18.     At the March 23, 2019 LLC meeting          Defendants deny that they were attempting to defraud
           in open session, Abel Mosley               anyone with their comments about this lawsuit. The
           suggested to the full membership           three word quote is taken out of context. Defendants
           that they resume making annual             acknowledge that they advised everyone that the
           contributions to the LLC in part to        entities would likely have to pay for the defense even
           pay for litigation.                        though the LLC is not named as a party. Defendants
                                                      contend they have done nothing wrong. (See affidavits,
                                                      Exhibits A & B ¶3(j))


                                                       Respectfully submitted,

                                                       KEVIN W. HAMMOND, APLC

                                                By:    /s/ Kevin W. Hammond________
                                                       Kevin W. Hammond
                                                       Louisiana Bar Roll No. 25076
                                                       REGIONS BANK BUILDING
                                                       333 Texas Street, Suite 1401
                                                       Shreveport, Louisiana 71101
                                                       Telephone      (318) 213-8850
                                                       Facsimile      (318) 213-8860




  190145.statement of material facts at issue                                                           Page 3 of 3
